Citation Nr: 1138120	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-03 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a right ankle sprain.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1978 to July 1981 and from December 1988 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision on behalf of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.


FINDINGS OF FACT

1.  On April 20, 2011, prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of the appeal for the issue of entitlement to service connection for residuals of a right ankle sprain.

2.  The evidence demonstrates symptoms associated with sleep apnea were manifest during active service and a diagnosis of severe obstructive sleep apnea was provided approximately nine months after service; a continuity of symptomatology is shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for the issue of entitlement to service connection for residuals of a right ankle sprain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Sleep apnea was incurred during military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appeal Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn his appeal for the issue of entitlement to service connection for residuals of a right ankle sprain and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim and it is dismissed.

Duties to Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in a July 2006 letter from the RO.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the July 2006 correspondence.  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements and testimony in support of the claim.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

In this case, service treatment records are negative for diagnosis or treatment for sleep apnea.  A November 2001 private medical report noted the Veteran complained of continuing difficulty with sleep, but that he was in a good mood, his children were doing well, he was financially stable, and he had a good job.  Records show the Veteran reported a history of symptoms including coughing at night and frequent trouble sleeping at his retirement examination in March 2005.  The examiner also noted he complained of trouble sleeping at night and that he was taking over-the-counter medication as a sleep aid.  A May 2005 private medical report provided a diagnosis of anxiety and noted the Veteran was taking medication at night to reduce his sleepiness and fatigue.  VA examination in May 2006, prior to his retirement from active service, noted he had a moderate sleep impairment that interfered with his daily activities.  It was noted he reported that he got an average of seven hours of sleep per night, but that he woke up frequently and had great difficulty falling back to sleep.  

VA treatment records show that in statements provided as part of a sleep study in February 2006 the Veteran reported a four year history of loud snoring.  He noted his daughter claimed she had to sleep in another part of their home because of his loud snoring.  A March 2006 report noted a diagnosis of severe obstructive sleep apnea.  

In statements and testimony in support of his claim the Veteran asserted that he had a long history of sleep difficulty and that he had been provided various psychiatric disorder diagnoses and medications over the years.  He reported in an August 2006 statement that since receiving a diagnosis of sleep apnea and using a continuous positive airway pressure (CPAP) machine he had a noticeable difference in his ability to sleep.  He asserted that had he been provided an earlier sleep study a diagnosis of sleep apnea would have been provided during active service.  

On VA examination in December 2006 the Veteran complained of sleep difficulty since 2001 with an inability to obtain a restful night's sleep.  He stated he had been using daily over-the-counter medication as a sleep aid.  He reported his daughters had told him he snored a lot.  He stated that since he started using a CPAP machine he was getting restful sleep.  The examiner noted a diagnosis of sleep apnea with treatment after separation from active service.  It was further noted that a review of his service treatment records revealed no evidence of the disorder during service.  A May 2011 VA medical statement noted the Veteran was officially provided a diagnosis of sleep apnea in February 2006, but that the examiner could not be certain if the disorder was present during active service.  

Based upon the evidence of record, the Board finds that symptoms associated with sleep apnea were manifest during active service, a diagnosis of severe obstructive sleep apnea was provided approximately nine months after service, and a continuity of symptomatology during the nine month interval period is shown.  The service department and private treatment records dated during the Veteran's period of active service show a long history of complaints associated with difficulty sleeping.  The Veteran's statements as to his difficulty sleeping, snoring, and frequent awaking at night are credible and demonstrate a continuity of symptomatology over the short period of time between his retirement from active service in June 2005 and his official diagnosis of severe obstructive sleep apnea in February 2006.  Therefore, entitlement to service connection for sleep apnea is warranted.


ORDER

The appeal for entitlement to service connection for residuals of a right ankle sprain is dismissed.

Entitlement to service connection for sleep apnea is granted.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


